Dismissed and Opinion Filed September 1, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00845-CV

                         TRACY NIXON, Appellant
                                  V.
           THE ATTORNEY GENERAL OF THE STATE OF TEXAS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-00-14691

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
        In this appeal, appellant Tracy Nixon seeks review of the July 12, 2016 order denying his

motion to recuse Judge Mary Brown. Also before the Court are Appellant’s petition for writ of

injunction and petition for writ of prohibition in which he seeks relief from enforcement of

contempt orders entered against him and seeks to enjoin the trial court from hearing certain

motions during the pendency of this appeal. We dismiss the appeal and the petitions for want of

jurisdiction.

        Denials of motions to recuse may not be reviewed on appeal until a final judgment has

been entered. See Lehman v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); TEX. R. CIV. P.

18a(j)(1). By letter dated July 19, 2016, we advised appellant of the Court’s concern that it lacks

jurisdiction to review the denial of a motion to recuse before a final judgment has been entered
and directed appellant to file a letter brief demonstrating our jurisdiction over the appeal by July

29, 2016. Appellant did not respond to the Court’s directive and points us to no final judgment.

The trial court’s contempt orders do not constitute a final judgment. In re Union Pac. Resources

Co., 969 S.W.2d 427, 428-29 (Tex. 1998) (orig. proceeding); In re Office of Attorney Gen. of

Tex., 215 S.W.3d 913, 916 (Tex. App.—Fort Worth 2007, no pet.). Because the contempt order

here is not a final judgment and no other final judgment has been entered, the Court lacks

jurisdiction to review the denial of the motion to recuse on direct appeal. See, e.g., Williams v.

Williams, 05-10-00020-CV, 2010 WL 797283, at *1 (Tex. App.—Dallas Mar. 10, 2010, no pet.)

(dismissing appeal of denial of motion to recuse where no final judgment had been entered and

other order appeal granting motion to amend pleadings was not a final judgment); see also In re

B.J.H.-T., 12-11-00383-CV, 2013 WL 1687586, at *2 (Tex. App.—Tyler Apr. 17, 2013, no pet.)

(dismissing appeal of contempt order and denial of motion to recuse because contempt order is

not a final judgment).

        Because we lack jurisdiction over this direct appeal, we also lack jurisdiction to consider

appellant’s petitions for writ of prohibition and for writ of injunction filed in relation to this

proceeding. Further, this Court may issue a writ of prohibition in only limited circumstances,

none of which are present here. In re Bolton, No. 05-10-01115-CV, 2010 WL 4011041, at *1

(Tex. App.—Dallas Oct. 14, 2010, orig. proceeding); Humble Exploration Co., Inc. v. Walker,

641 S.W.2d 941, 943 (Tex. App.—Dallas 1982, no writ). In addition, appellant provides no

basis to stay any further proceedings in the trial court.

        Having reviewed appellant’s notice of appeal, petition for writ of prohibition, and petition

for writ of injunction, we have determined that the Court lacks jurisdiction over this appeal and

the petitions.




                                                 –2–
      We, therefore, DISMISS the appeal and both petitions for want of jurisdiction.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



160845F.P05




                                            –3–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

TRACY NIXON, Appellant                                On Appeal from the 301st Judicial District
                                                      Court, Dallas County, Texas
No. 05-16-00845-CV          V.                        Trial Court Cause No. DF-00-14691.
                                                      Opinion delivered by Chief Justice Wright.
THE ATTORNEY GENERAL OF THE                           Justices Lang-Miers and Stoddart
STATE OF TEXAS, Appellee                              participating.

        In accordance with this Court’s opinion of this date, the appeal and appellant’s petitions
for writ of prohibition and writ of injunction are DISMISSED for want of jurisdiction.


Judgment entered September 1, 2016.




                                                –4–